By the Court

Stephens, J.,
delivering the opinion.
It is useless to consider separately all the charges which were requested and refused in this case; for a single- view shows that they were all properly refused. Mrs. Floyd had no authority to sell these negroes ; because even her life-estate in them was not valid without an administration upon Floyd’s estate; and when she sold them she was guilty of a conversion, and when Zachary bought them from her, he was guilty of a conversion, to the injury of Floyd’s estate, and Floyd’s administrator was the person to recover damages for the injury. The charges asked and refused all turn upon the supposed necessity of some further conversion, before the plaintiff could recover. One conversion by the defendant is enough to maintain the action of trover, and there was one very unequivocal one in this case, when Zachary bought and applied to his own use the negroes of Floyd’s estate, from a person who had no power to sell them. The plaintiff, in strict law, might have recovered the hire from the time of Zachary’s purchase; but he very properly, under the facts, declined to demand it except from the death of Mrs. Floyd, when her imperfect title under the will ceased. We deem it scarcely necessary to add, that no judgment against Davis, as an individual, could protect him from a recovery against him as an executor.
Judgment affirmed.